 


113 HRES 264 EH: Vietnam Veterans Donor Acknowledgment Act of 2013
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 264 
In the House of Representatives, U. S.,

June 17, 2013
 
RESOLUTION 
Providing for the concurrence by the House in the Senate amendment to H.R. 588, with an amendment. 
 
 
That upon the adoption of this resolution the House shall be considered to have taken from the Speaker’s table the bill, H.R. 588, with the Senate amendment thereto, and to have concurred in the Senate amendment with the following amendment:  

In lieu of the matter proposed to be inserted by the amendment of the Senate to the text of the bill, insert the following:

 
1.Short titleThis Act may be cited as the Vietnam Veterans Donor Acknowledgment Act of 2013. 
2.Donor contribution acknowledgments at the Vietnam Veterans Memorial Visitor CenterSection 6(b) of Public Law 96–297 (16 U.S.C. 431 note) is amended— 
(1)in paragraph (4) by striking the and after the semicolon; 
(2)in paragraph (5)— 
(A)by striking 2014 and inserting 2018; and 
(B)by striking the period and inserting ; and; and 
(3)by inserting at the end the following new paragraph: 
 
(6)notwithstanding section 8905(b)(7) of title 40, United States Code— 
(A)the Secretary of the Interior shall allow the Vietnam Veterans Memorial Fund, Inc. to acknowledge donor contributions to the visitor center by displaying, inside the visitor center, an appropriate statement or credit acknowledging the contribution; 
(B)donor contribution acknowledgments shall be displayed in a form approved by the Secretary of the Interior and for a period of time commensurate with the level of the contribution and the life of the facility; 
(C)the Vietnam Veterans Memorial Fund shall bear all expenses related to the display of donor acknowledgments; 
(D)prior to the display of donor acknowledgments, the Vietnam Veterans Memorial Fund, Inc. shall submit to the Secretary for approval, its plan for displaying donor acknowledgments; 
(E)such plan shall include the sample text and types of the acknowledgments or credits to be displayed and the form and location of all displays; 
(F)the Secretary shall approve the plan, if the Secretary determines that the plan— 
(i)allows only short, discrete, and unobtrusive acknowledgments or credits; 
(ii)does not permit any advertising slogans or company logos; and 
(iii)conforms to applicable National Park Service guidelines for indoor donor recognition; and 
(G)if the Secretary of the Interior determines that the proposed plan submitted under this paragraph, does not meet the requirements of this paragraph, the Secretary shall— 
(i)advise the Vietnam Veterans Memorial Fund, Inc. not later than 30 days after receipt of the proposed plan of the reasons that such plan does not meet the requirements; and 
(ii)allow the Vietnam Veterans Memorial Fund, Inc. to submit a revised donor recognition plan.. 
 
Karen L. Haas,Clerk.
